Exhibit 10.1

SHAREHOLDERS AGREEMENT

This SHAREHOLDERS AGREEMENT (this “Agreement”) is made and entered into on
December 28, 2012, by and among Zix Corporation, a Texas corporation (the
“Company”), and Rockall Emerging Markets Master Fund Limited, a Cayman Islands
exempted company (“Rockall”), Meldrum Asset Management, LLC, a Delaware limited
liability company and the investment manager of Rockall (“Meldrum”), Fulvio
Dobrich, Con Egan, Conor O’Driscoll, Michael E. Dailey and Mark J. Bonney (each,
including Rockall and Meldrum, a “Holder” and, collectively, the “Holders”).

RECITALS

WHEREAS, the Holders have filed with the Commission a Schedule 13D and
amendments thereto reporting, among other things, their beneficial ownership of
common stock of the Company (as amended as of November 20, 2012, the “Meldrum
Schedule 13D”) and stating that they intend, at a requested special meeting of
the Company’s shareholders, to propose the removal, without cause, of specified
members of the Company’s board of directors (the “Board”), and to elect
specified individuals to fill any vacancies resulting from the removal of such
directors (collectively, the “Proposed Solicitation”); and

WHEREAS, the Company and the Holders have each determined that it is in their
respective best interests to enter into this Agreement whereby (i) the Company
will temporarily expand the Board to add new members and (ii) the Holders will
abandon the Proposed Solicitation and be temporarily restricted from taking
other actions, in each case as more fully provided herein;

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows: (Terms used and not otherwise defined in this Agreement have
the respective meanings ascribed to them in Section 6.14 of this Agreement.)

ARTICLE I

BOARD MATTERS AND RELATED AGREEMENTS

Section 1.01. Board Matters

(a) Effective as of January 1, 2013, pursuant to the powers granted to it under
the Bylaws, the Board shall create two additional directorships, thereby
temporarily increasing the size of the Board from six to eight directorships,
and appoint the Meldrum Designees to fill such new directorships, with initial
terms expiring at the Company’s 2013 annual meeting of shareholders (the “2013
Annual Meeting”).

(b) The Board shall (i) use reasonable, good faith efforts to encourage the
voluntary resignation or retirement of one director of the Company effective no
later than March 1, 2013, and (ii) adopt a resolution, effective upon that
resignation or retirement, reducing the number of directorships from eight to
seven.

(c) The Board shall (i) nominate the Meldrum Designees, including any Meldrum
Designee replacement, as applicable, and no more than five additional nominees
(together with the Meldrum Designees, the “Company Nominees”), to stand for
election as directors of the Company at the 2013 Annual Meeting, (ii) recommend
the election of all such nominees and solicit proxies in respect thereof

 

1



--------------------------------------------------------------------------------

substantially in accordance with its past practice, (iii) in connection with
such nomination, adopt a resolution setting the size of the Board at seven
directorships, effective no later than immediately following the final
adjournment of the 2013 Annual Meeting, and (iv) vote the Voting Securities
represented by all proxies granted by shareholders in connection with the
solicitation of proxies by the Board for such meeting in favor of the Company
Nominees, except to the extent that the Board or its proxy holder(s) determine
such proxies indicate a vote to withhold authority or abstain with respect to
any Company Nominee.

(d) The Board agrees that if any meeting of shareholders, other than the 2013
Annual Meeting, is to be held at any time from the date hereof through earlier
of the Standstill Termination Date and any violation of Section 3.02, to the
extent directors are to be elected or nominated for election at such meeting of
shareholders, the Company will nominate the Meldrum Designees, or any Meldrum
Designee replacement(s), as applicable, and recommend the election of the
Meldrum Designees or any Meldrum Designee replacement(s) and solicit proxies in
respect thereof substantially in accordance with its past practice.

(e) At the Board meeting at which the Meldrum Designees are first elected as
members of the Board, the Board shall appoint Mr. Bonney to the Audit Committee
of the Board and Mr. Dailey to the Compensation Committee of the Board.

(f) Effective as of January 1, 2013, the Board shall amend Section 1.03 of the
Bylaws to eliminate the final sentence thereof.

(g) From the date hereof through the appointment of the Meldrum Designees to the
Board, the Company shall not enter into any new, or modify any existing,
employment or severance agreements or arrangements with any of the Company’s
officers or directors.

Section 1.02. Meldrum Designee Replacements.

(a) If before the 2013 Annual Meeting, a Meldrum Designee dies or is disabled
such that he is rendered unable to serve on the Board, and if there has been no
Resignation Event, or resigns for any reason, Meldrum shall be entitled to
nominate a replacement for the vacancy left by such death or disability or
resignation of such Meldrum Designee. Any Meldrum Designee who ceases to serve
as a member of the Board before the 2013 Annual Meeting, other than as a result
of death or disability, shall forfeit all equity awards granted thereto.

(b) Nominations pursuant to paragraph (a) of this Section 1.02 shall be made by
written notice delivered to the Company in accordance with Section 6.02. Each
such nominee shall be an individual of high personal and professional integrity
and ethics, relevant expertise and professional experience and possess such
other qualifications necessary for service on the Board, as determined by the
Nominating & Corporate Governance Committee of the Board. Each such nominee
shall be promptly reviewed by the Nominating & Corporate Governance Committee
and, subject to the approval of such committee, thereafter recommended by such
committee to the Board for election to the Board; provided that the foregoing
recommendation and election shall not be unreasonably withheld or delayed; and
provided further that it shall be a condition to any such nominee’s election to
the Board that such nominee agree in writing to be bound by the provisions of
this Agreement. Any nominee appointed to the Board pursuant to this Section 1.02
shall be deemed a Meldrum Designee for purposes of this Agreement.

Section 1.03. Restrictions on Charter and Bylaw Amendments and Board Size. The
Company shall not, prior to the earlier of the Standstill Termination Date and
any violation of Section 3.02, adopt by action of the Board any amendment to the
Bylaws that would limit or restrict the rights of its shareholders in any way,
including without limitation, by changing the advance notice provisions of the
Bylaws set forth in Section 1.12 thereof or imposing any other notification
requirement on shareholders of

 

2



--------------------------------------------------------------------------------

the Company regarding business to be conducted at shareholder meetings or
prescribe any criteria or qualifications for the election of directors beyond
those set forth in the Company’s published Director Nomination Process. The
Company also agrees that it will not, prior to the earlier of the Standstill
Termination Date and any violation of Section 3.02, (a) create any additional
directorship or (b) propose any amendment to the Company’s Restated Articles of
Incorporation.

Section 1.04. Designee Information. The Holders agree to provide to the Company,
promptly upon request, true and complete information regarding each Meldrum
Designee required for inclusion in the Company’s proxy statement relating to the
2013 Annual Meeting.

Section 1.05. Expenses. The Company shall reimburse Meldrum and its Affiliates
for all out-of-pocket costs and expenses actually and reasonably incurred by
Meldrum and its Affiliates, to the extent such expenses (a) have been
substantiated in appropriate documentation provided to the Company and (b) are
directly related to (i) the preparation and filing of any materials relating to
the Proposed Solicitation by Meldrum and its Affiliates and any legal fees
related thereto, including without limitation, any Schedule 13D filings, letters
and correspondences by and between the parties and/or their respective outside
counsel and any proxy filings under Regulation 14A, or (ii) the preparation for
and the solicitation of proxies for the Proposed Solicitation, including without
limitation legal fees and the fees of any proxy solicitor retained by Meldrum
and its Affiliates for such meeting; provided, that reimbursement of such
expenses shall not exceed $100,000 in the aggregate.

ARTICLE II

VOTING

From the date hereof through the Standstill Termination Date, at each meeting of
shareholders of the Company, the Holders shall cause all Voting Securities
beneficially owned by any member of the Meldrum Group, and with respect to which
any such member has voting rights on the applicable record date, to be present
at such meeting for purposes of establishing a quorum and to be voted (a) for
the director nominees recommended by the Board, provided that the Company has
complied with Sections 1.01(c) and (d) above, (b) against any director nominees
proposed in opposition to the nominees of the Board at any such meeting and
(c) in accordance with the recommendation of the Board on any other proposals or
matters to be voted on by the shareholders, unless, as relates to any proposals
other than the election or removal of directors, Institutional Shareholder
Services, Inc. (“ISS”) recommends otherwise, in which case the Holders shall be
permitted to vote all of their respective Voting Securities in accordance with
the ISS recommendation. Notwithstanding the foregoing, nothing herein shall
prevent the Holders from voting their respective Voting Securities as they see
fit on any proposals related to a merger, acquisition or disposition of all or
substantially all of the assets of the Company or other business combination
involving the Company. No later than five business days prior to each such
meeting of shareholders, the Holders shall cause all Voting Securities
beneficially owned by any member of the Meldrum Group to be voted in accordance
with this Article II. No Holder shall, and each Holder agrees to cause each
member of the Meldrum Group not to, revoke or change any vote or instruction to
vote in connection with any such meeting of shareholders unless such revocation
or change is required or permitted in accordance with the first sentence of this
Article II. Each Holder agrees and acknowledges that this paragraph constitutes
a valid and binding voting agreement made in accordance with the Texas Business
Organizations Code and has been noted conspicuously on any Voting Securities
held by them or that this Agreement constitutes written notice from the Company
thereof. Each Holder agrees that it shall not withdraw, contest, challenge or
seek to withdraw, contest or challenge the validity or effectiveness of this
voting agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE III

OTHER AGREEMENTS

Section 3.01. Cessation of Proposed Solicitation. The Holders hereby irrevocably
withdraw their notice to the Company, as amended, relating to the Proposed
Solicitation described in the Meldrum Schedule 13D. Each Holder shall, and shall
cause each member of the Meldrum Group to, immediately cease any and all
solicitation and related efforts in connection with the Proposed Solicitation.

Section 3.02. Standstill. From the date hereof through the Standstill
Termination Date, no Holder shall, and each Holder agrees to cause each member
of the Meldrum Group not to, directly or indirectly: (i) make, engage in, or in
any way participate in, any “solicitation” of “proxies” (as such terms are used
in the Commission’s proxy rules but without regard to the exclusion set forth in
Rule 14a-1(l)(2)(iv)) or consents to vote or otherwise solicit consents from or
conduct any referendum of shareholders, (ii) call, seek to call, direct or
request any meeting of shareholders of the Company, (iii) submit or be the
proponent of any proposal for consideration at any meeting of shareholders of
the Company (including pursuant to Rule 14a-8 promulgated under the Exchange
Act), (iv) seek representation on the Board, seek the removal of any member of
the Board or otherwise act, alone or in concert with others, to seek to control
or influence the management, Board or policies of the Company; provided,
however, that nothing herein will limit the ability of the Meldrum Group to
nominate a replacement director(s) in accordance with Section 1.02 hereof,
(v) engage in any course of conduct with the purpose of causing other Company
shareholders to vote contrary to the recommendation of the Board on any matter
presented to them for a vote; provided however, such restriction shall not apply
to any proposals that have been presented to shareholders for a vote prior to
the Standstill Termination Date that are related to a merger, acquisition or
disposition of all or substantially all of the assets of the Company or other
business combination involving the Company, (vi) make any request for any
stockholder list or Company records, (vii) form, join, encourage, influence,
advise or in any way participate in any “partnership, limited partnership,
syndicate or other group” (within the meaning of Section 13(d)(3) of the
Exchange Act) with respect to any securities of the Company or otherwise deposit
or subject any securities of the Company to any voting trust or arrangement or
agreement with respect to the voting thereof; provided, however, such
restrictions shall not apply to any “group” comprised solely of all or some
lesser number of Holders, (viii) effect, seek, offer or propose any tender or
exchange offer, merger, business combination, recapitalization, liquidation or
other extraordinary transaction involving the Company or its subsidiaries,
(ix) sell, offer or agree to sell, through swap or hedging transactions or
otherwise, voting rights decoupled from the underlying common stock of the
Company held by the Holders to any third party, (x) enter into any discussions,
negotiations, arrangements or understandings with any Person other than the
Company with respect to any of the foregoing, advise, assist, encourage or seek
to persuade or influence others to take any action with respect to any of the
foregoing or announce any plan or proposal to take any action with respect to
any of the foregoing or (xi) publicly request any waiver or amendment of any of
the foregoing provisions.

Section 3.03. Confidentiality. Each Meldrum Designee agrees, upon his
appointment as a member of the Board, to abide by the confidentiality
requirements generally applicable to the members of the Board.

Section 3.04. Non-Disparagement. From the date hereof through the Standstill
Termination Date, the Company and the Holders agree not to, and each Holder
agrees to cause each member of the Meldrum Group not to, make any statement,
written or oral, to any Person (i) reasonably likely to be harmful to the other
party or parties or its or their officers, directors or employees or to be
injurious to the goodwill, reputation or business standing of the other party or
parties or its or their officers, directors or employees or (ii) that is
disparaging or defamatory about the Company or the Holders, as the case may be,
or their respective officers, directors or employees; provided, however, that
this Section 3.04 shall not preclude (a) any party or its representatives from
(i) any good faith response to any inquiries under oath or in response to
inquiry by a Governmental or Regulatory Authority or (ii) any notification to a
Governmental or Regulatory Authority reporting a violation of applicable law,
regulations or standards

 

4



--------------------------------------------------------------------------------

governed by such authority, if such notification is, upon advice of counsel,
required by such Person to be so made, and provided that such Person uses
reasonable best efforts to keep such notification confidential or (b) any
director, in the exercise of his or her fiduciary duties, from making statements
during meetings of the Board or any committees thereof of which he or she is a
member.

Section 3.05. Publicity. Promptly after execution and delivery of this
Agreement, the Company agrees to issue a press release announcing the principal
terms hereof in substantially the form attached hereto as Exhibit A. Neither the
Company, nor the Holders, nor any of their respective representatives shall make
any public comments or disclosures concerning the subject matter of this
Agreement that deviates in any material respect from the content of such press
release. The Holders shall, and shall cause each member of the Meldrum Group to,
promptly file an amendment to the Meldrum Schedule 13D reporting entry into this
Agreement, amending applicable items to conform to their obligations hereunder
and appending or incorporating by reference this Agreement as an exhibit
thereto. The Holders shall provide the Company with a copy of such amendment to
the Meldrum Schedule 13D within a reasonable period (and, in any event, at least
one business day) in advance of filing such amendment with the Commission in
order to provide the Company with a reasonable opportunity to review and comment
on such materials. The Holders shall, in good faith, take into consideration the
comments received from the Company on such amendment and shall take reasonable
efforts to incorporate such comments into the applicable materials.

Section 3.06. Meldrum Designee Resignations. Notwithstanding any other provision
of this Agreement to the contrary, each Meldrum Designee hereby irrevocably
resigns as a director of the Company, effective immediately upon the occurrence
of a Resignation Event, unless a majority of the members of the Board (excluding
the applicable Meldrum Designee(s)) votes to refuse to accept, and to reject,
any such resignation. The parties agree and acknowledge that the preceding
sentence shall serve as each Meldrum Designee’s formal resignation delivered to
the Company and that no additional agreement, notice or action shall be
necessary to immediately effectuate such resignations in accordance therewith.
The Holders agree that they shall not challenge, contest or withdraw, or seek to
challenge, contest or withdraw, the validity or effectiveness of any such
resignations.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

The Holders, jointly and severally, hereby represent and warrant to the Company
as follows:

(a) Each of Rockall and Meldrum is an exempted or limited liability company, as
the case may be, duly formed, validly existing and in good standing under the
laws of the jurisdiction of its formation. Each Holder has the requisite power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby, and such
execution, delivery and performance has been duly and validly authorized. This
Agreement has been duly and validly executed and delivered by each Holder and
constitutes a legal, valid and binding obligation of each such Holder,
enforceable against such Holder in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law) (the
“enforceability qualifications”).

(b) The execution and delivery by each Holder of this Agreement do not, and the
performance by each Holder of such Holder’s obligations under this Agreement and
the consummation of the transactions contemplated hereby will not: (i) conflict
with or result in a violation or breach of any term or provision of any law,
statute, rule or regulation or any order, judgment or decree of any

 

5



--------------------------------------------------------------------------------

Governmental or Regulatory Authority applicable to such Holder or any of such
Holder’s properties or assets; or (ii) conflict with or result in a violation or
breach of, constitute a default under, or require such Holder to obtain any
consent, approval or action of, make any filing with or give any notice to any
Person as a result or under the terms of, any contract, agreement, permit or
license to which such Holder is a party. No consent, approval or action of,
filing with or notice to any Governmental or Regulatory Authority on the part of
any Holder is required in connection with the execution and delivery of this
Agreement, other than any filing with the Commission required in connection with
the execution and/or delivery of this Agreement or the issuance of the press
release referred to in Section 3.05. No member of the Meldrum Group beneficially
owns any Equity Securities other than as disclosed in the Meldrum Schedule 13D.
The Holders have provided to the Company true and complete information regarding
each Meldrum Designee as would be required by federal securities laws and the
rules of the Commission to be included in a proxy statement (if such proxy
statement were being filed with the Commission on the date hereof) naming such
designees as director nominees.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Holders as follows:

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Texas. The Company has the requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery by the Company of this Agreement, and the
performance by the Company of its obligations hereunder, have been duly and
validly authorized. This Agreement has been duly and validly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company in accordance with its terms, except as enforceability may be
limited by the enforceability qualifications.

(b) The execution and delivery by the Company of this Agreement do not, and the
performance by the Company of its obligations under this Agreement and the
consummation of the transactions contemplated hereby will not: (i) conflict with
or result in a violation or breach of any term or provision of any law, statute,
rule or regulation or any order, judgment or decree of any Governmental or
Regulatory Authority applicable to the Company or any of its properties or
assets; or (ii) conflict with or result in a violation or breach of, constitute
a default under, or require the Company to obtain any consent, approval or
action of, make any filing with or give any notice to any Person as a result or
under the terms of, any contract, agreement, permit or license to which the
Company is a party, except for filings with the Commission in connection with
the matters provided for in this Agreement. No consent, approval or action of,
filing with or notice to any Governmental or Regulatory Authority on the part of
the Company is required in connection with the execution and delivery of this
Agreement, other than any filing with the Commission required in connection with
the execution and/or delivery of this Agreement or the issuance of the press
release referred to in Section 3.05.

ARTICLE VI

GENERAL PROVISIONS

Section 6.01. Amendment and Waiver. This Agreement may not be amended or
supplemented, and no waivers or consents to departures from the provisions
hereof will be effective, unless set forth in a writing agreed to, signed by,
and delivered to, the Company, on one hand, and the Holders, on the other. No
failure or delay of any party in exercising any power or right under this
Agreement will operate as a waiver thereof, nor will any single or partial
exercise of any right or power, or any abandonment or discontinuance of steps to
enforce such right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.

 

6



--------------------------------------------------------------------------------

Section 6.02. Notices. For all purposes of this Agreement, the Company shall not
be required to recognize any notice purportedly delivered by or on behalf of any
Holder or any other member of the Meldrum Group unless such notice is delivered
to the Company by or on behalf of Meldrum. All notices, requests and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or by reputable
overnight courier (costs prepaid) to the parties at the following addresses or
facsimile numbers:

If to any Holder or other member of the Meldrum Group, to:

Rockall Emerging Markets Master Fund Limited

c/o M&C Corporate Services Limited, P.O. Box 309GT

Ugland House, South Church Street, George Town

Grand Cayman, Cayman Islands

Facsimile No.: (212) 451-2222

Attention: Con Egan, Manager

With a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Steve Wolosky

                  Andrew Freedman

Telephone: (212) 451-2333

Facsimile: (212) 451-2222

If to the Company, to:

Zix Corporation

2711 North Haskell Avenue

Suite 2200, LB 36

Dallas, Texas 75204-2960

Facsimile No.: (214) 515-7385

Attn: Corporate Secretary

With a copy (which shall not constitute notice) to:

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201

Attention: Don McDermett

                  David Sterling

                  Paul F. Perea

Telephone: (214) 953-6454

Facsimile: (212) 661-4454

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to

 

7



--------------------------------------------------------------------------------

the facsimile number as provided in this Section, be deemed given upon receipt,
and (iii) if delivered by overnight courier in the manner described above to the
address as provided in this Section, be deemed given upon receipt (in each case
regardless of whether such notice, request or other communication is received by
any other Person to whom a copy of such notice, request or other communication
is to be delivered pursuant to this Section). Any party from time to time may
change its address, facsimile number or other information for the purpose of
notices to that party by giving notice specifying such change to the other
parties hereto.

Section 6.03. Entire Agreement. This Agreement, including the Exhibit attached
hereto, embodies the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement supersedes all
prior agreements, understandings and discussions between the parties hereto with
respect to such subject matter. Neither the Holders nor any other Person makes
any express or implied representation or warranty on behalf of any Holder other
than as expressly set forth in Article IV. Neither the Company nor any other
Person makes any express or implied representation or warranty on behalf of the
Company other than as expressly set forth in Article V.

Section 6.04. No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto, and it is
not the intention of the parties to confer third party beneficiary rights upon
any other Person.

Section 6.05. No Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any party hereto
without the prior written consent of the other parties hereto and any attempt to
do so will be void. Subject to the preceding sentence, this Agreement is binding
upon, inures to the benefit of and is enforceable by the parties hereto and
their respective successors and permitted assigns and legal representatives. The
obligations of the Holders under this Agreement are joint and several.

Section 6.06. Specific Performance. The parties acknowledge that money damages
are not an adequate remedy for violations of any provision of this Agreement and
that any party may, in such party’s sole discretion, apply to the District
Courts of Dallas County, Texas or the United States District Court for the
Northern District of Texas—Dallas Division (“Texas Courts”), without the
necessity of posting a bond or other security, for specific performance or for
injunctive or such other relief as such court may deem just and proper in order
to enforce any such provision or prevent any violation hereof and, to the extent
permitted by applicable law, each party waives any objection to the imposition
of such relief.

Section 6.07. Interpretation. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof. Unless the context of this Agreement otherwise requires,
(i) words of any gender include the other gender; (ii) words using the singular
or plural number also include the plural or singular number, respectively;
(iii) the terms “hereof,” “herein,” “hereby” and derivative or similar words
refer to this entire Agreement; (iv) the terms “Article” or “Section” refer to
the specified Article or Section of this Agreement; (v) all references to
statutes, rules and regulations are to the enumerated statutes, rules and
regulations and any successor statute, rule or regulation, and (vi) unless the
context clearly otherwise requires, the terms “including” and “includes” shall
be construed to be inclusive rather than exclusive. Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
business or trading days are specified.

Section 6.08. Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
intended rights of any party hereto under this Agreement will not be forfeited
in any material respect as a result thereof, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof
and (iii) the remaining provisions of this Agreement will remain in full force
and effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.

 

8



--------------------------------------------------------------------------------

Section 6.09. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.

Section 6.10. Consent to Jurisdiction and Service of Process. Each party hereby
irrevocably submits to the exclusive jurisdiction of the Texas Courts in any
action, suit or proceeding arising out of or in connection with this Agreement,
agrees that any such action, suit or proceeding shall be brought only in such
courts (and waives any objection based on forum non conveniens or any other
objection to venue therein to the extent permitted by law), and agrees to
delivery of service of process by any of the methods by which notices may be
given pursuant to Section 6.02, with such service being deemed given as provided
in such Section; provided, however, that such consent to jurisdiction is solely
for the purpose referred to in this Section 6.10 and shall not be deemed to be a
general submission to the jurisdiction of said courts or any other courts in the
State of Texas other than for such purpose.

Section 6.11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

Section 6.12. Termination. This Agreement may be terminated (i) by mutual
written agreement of the parties hereto or (ii) by either the Company or the
Holders if any material breach of this Agreement has been committed by any of
the Holders or the Company, respectively, and such breach has not been waived.
The provisions of Section 3.03 shall survive any termination of this Agreement
for the period provided therein, and the provisions of Section 3.06 shall
survive any termination of this Agreement without expiration.

Section 6.13. Holder Representative; Appointment of Attorney-in-Fact. Each
Holder, by its execution of this Agreement, hereby irrevocably appoints Meldrum
(the “Holder Representative”) as its agent, proxy and attorney-in-fact for all
purposes of this Agreement, including, without limitation, entering into and
granting any amendments, modifications, waivers or consents hereunder or hereto.
The Company and its representatives need not be concerned with, and shall be
entitled to rely on, the authority of the Holder Representative to act and
communicate on behalf of all Holders hereunder, and the Company and its
Affiliates and their respective representatives shall not be held liable or
accountable in any manner for any act or omission of the Holder Representative
in such capacity. The grant of authority provided for in this Section 6.13 is
coupled with an interest and is being granted, in part, as an inducement to the
parties to enter into this Agreement, shall be irrevocable and survive the
death, incompetency, bankruptcy or liquidation of any Holder and shall be
binding on any successor thereto or any assignee thereof.

Section 6.14. Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below.

“Affiliate” has the meaning assigned thereto in Rule 12b-2 promulgated under the
Exchange Act.

“beneficially owns” (or comparable variations thereof) has the meaning set forth
in Rule 13d-3 promulgated under the Exchange Act.

“Bylaws” means the Amended and Restated Bylaws of the Company.

“Commission” means the Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------

“Equity Securities” means Voting Securities, options and rights (whether
presently exercisable or not) to purchase Voting Securities and any derivative
instruments, agreements or arrangements evidencing any indicia of ownership with
respect to Voting Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision, or any stock exchange or market in which Voting
Securities are listed for trading or traded.

“Meldrum Designees” means Mark J. Bonney, Michael E. Dailey, and any subsequent
designee elected to the Board pursuant to Section 1.02.

“Meldrum Group” means (a) the Holders, (b) any and all Affiliates of any Holder
and any Person as to which beneficial ownership of Equity Securities, directly
or indirectly, is controlled or shared by a Holder, (c) the then-current
officers, directors or managing members (or Persons serving in equivalent
capacities) of any Person described in clauses (a) or (b) above, (d) with
respect to any Person described in clauses (a) or (b) above who is an
individual, (i) any and all immediate family members of such Person, (ii) the
heirs, executors, personal representatives and administrators of such Person,
(iii) any and all trusts established for the benefit of such Person and (iv) any
and all charitable foundations the investment decisions of which are controlled
by such Person and (e) the other members of any and all groups (within the
meaning of Section 13(d)(3) of the Exchange Act) of which any Holder or any
Person described above is a member.

“Person” means any individual, corporation, limited liability company,
partnership, trust, other entity or group (within the meaning of
Section 13(d)(3) of the Exchange Act).

“representatives” of any Person means such Person’s directors, officers,
employees, legal, investment banking and financial advisors, accountants and any
other agents and representatives of such Person.

“Resignation Event” means the earliest to occur of the following: (a) the first
date on which any member of the Meldrum Group engages in any of the activities
prohibited by Section 3.02, if such violation is not wholly cured within three
business days following written notice thereof by the Company in accordance with
Section 6.02, (b) the first date on which the Meldrum Group’s aggregate
beneficial ownership (calculated in accordance with the beneficial ownership
rules promulgated under the Exchange Act) of, or voting power with respect to
(including through sales of, offers or agreements to sell, directly or
indirectly, through swap or hedging transactions or other disposition of, voting
rights decoupled from the underlying common stock of the Company held by the
Holders), Voting Securities is reduced to less than 5.0% of the Company’s
then-outstanding Voting Securities (subject to adjustment for stock splits,
reclassifications, combinations and similar events), (c) the first date after
the Standstill Termination Date on which any member of the Meldrum Group engages
in any activity that was, prior to the Standstill Termination Date, prohibited
by clauses (i) through (vi), inclusive (together with clause (xi) as it relates
to such clauses) of Section 3.02, and (d) the date on which this Agreement is
terminated.

“Standstill Termination Date” means June 30, 2013.

“Voting Securities” means the common stock, par value $0.01 per share, of the
Company and any other securities of the Company of any kind or class having the
power generally to vote for the election of directors.

 

10



--------------------------------------------------------------------------------

* * * Signature page(s) follow * * *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has signed this Agreement, or caused this
Agreement to be signed on its behalf, on the date first above written.

 

ZIX CORPORATION By:     /s/ Rick Spurr   Name: Rick Spurr   Title: Chairman &
CEO

 

ROCKALL EMERGING MARKETS
    MASTER FUND LIMITED

 

By: Meldrum Asset Management, LLC,
       its Investment Manager

By:     /s/ Conor F. O’Driscoll   Name: Conor O’Driscoll   Title: Chairman

 

MELDRUM ASSET MANAGEMENT, LLC By:     /s/ Conor F. O’Driscoll   Name: Conor
O’Driscoll   Title: Principal

/s/ Con Egan Con Egan

/s/ Conor F. O’Driscoll Conor O’Driscoll

/s/ Fulvio Dobrich Fulvio Dobrich

/s/ Michael E. Dailey Michael E. Dailey

/s/ Mark J. Bonney Mark J. Bonney

Signature page to Zix-Meldrum Shareholders Agreement

 

12